DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 37 is objected to because of the following informalities:  In claim 37, line 3, it is thought that “member” should be changed to –members--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,597,094. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obviously directed to the same patentable invention and allowance thereof would be improper.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6 and 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendibourne et al.
Mendibourne et al. disclose the claimed invention including an elongated hollow frame member made up of a U-shaped member 4 and a closing plate (see paragraph [0028]) welded to the flanges of the U-shaped member to form four generally perpendicular interior sides.  Reference Figure 8.  There is also a thermoplastic nylon reinforcement 2 arranged within the hollow frame to reinforce each interior side of the frame member in a plane orthogonally oriented relative to a longitudinal axis of the frame member.  There are also recesses 1 in the reinforcement member such that the reinforcement member is spaced apart from each interior side along portions thereof.  Also, structural foam 3 is located in the recesses and overmolded (see paragraph [0031] that indicates that the foamable material or “structural foam” is overmolded onto a portion of a reinforcement) between the reinforcement member and the frame member.  The foam is a heat activated epoxy foam (see paragraph [0022]).  The interior sides are made up a first set of spaced apart opposite interior sides and a second set of spaced apart opposite interior sides.  The reinforcement has four corner portions.  Each corner portion is formed as a “leg” defined by the portion which projects towards each corner and between the recesses on adjoining interior sides, one side of the first set of interior sides that adjoins one side of the second .

Claims 1 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bock et al.
Bock et al. disclose a reinforcement system with a plurality of reinforcements 10 positioned within a hollow frame 18.  The reinforcements 10 are spaced apart from the interior sides of the hollow frame 18 by virtue of structural foam 14 being positioned between the reinforcements and the interior sides of the hollow frame 18.  The reinforcements are formed from nylon as disclosed in claim 6 of Bock et al.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-25, 29 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mendibourne et al. in view of Barz et al. 6,131,897.
Mendibourne et al. disclose the claimed invention except for the provision of structural foam interposed between contact surfaces of the reinforcement and the interior sides of the hollow frame.
Barz et al. disclose a reinforcement 20 with structural foam 42 to be inserted into a hollow structural body or frame. See column 62-64.  The reinforcement has leg 24 with contact surfaces corresponding to adjacent, orthogonal interior surfaces of a plurality of interior sides of the hollow frame.  See bottom left corner of the reinforcement in Figure 3 for example.  There are also recesses in orthogonal portions of the reinforcement which form the leg 24.  Within each recess is structural foam 42 similar to that of Mendibourne et al.  However, the structural foam also extends from each recess towards the leg (the bottom left corner in Figure 3).  In this manner, the structural foam is interposed between 
It would have been obvious to one skilled in the art to provide the structural foam that is within the recesses of Mendibourne et al. to also be positioned outside and adjacent to the recesses towards corner leg portions of the reinforcement so as to be interposed between the contact surfaces of the reinforcement and the adjacent, orthogonal interior sides of the hollow frame as taught by Barz et al. in order to result in a more secure attachment of the reinforcement within the hollow frame by virtue of the structural foam contacting a greater surface area of the interior sides of the hollow frame.
Regarding claim 23, the contact surfaces of Mendibourne et al., as modified, extend substantially along an entirety of a corner portion of the adjacent interior side, as broadly as recited.
Regarding claim 24, there are upper and lower (with respect to the orientation of the reinforcement in Figure 8 of Mendibourne et al., as modified) contact portions and first and second (left and right side in Figure 8 of Mendibourne et al., as modified)contact portions that are perpendicular to the upper and lower contact portions.
Regarding claim 25, the sides of the reinforcement of Mendibourne et al., as modified, are considered to be the support portions which extend from the upper contact portions to the lower contact portions.
Regarding claim 33, note the “holes” or longitudinally extending open areas in the cross section in the interior of the reinforcement as shown in Figure 8.  These “holes” are considered to extend “through” part of the longitudinal extent of the reinforcement making them “throughholes” as broadly as recited.
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above to claim 19 and further in view of Weber.
Mendibourne et al., as modified, disclose the claimed invention except for the reinforcement member being a plurality of reinforcement members which are spaced apart along a longitudinal extent of the frame member.
Weber discloses (in Figure 1) a plurality of spaced reinforcements 16 that include peripheral structural foam so as to be secured within a horizontal hollow frame 12. In this case the frame member is a sill and the reinforcements 16 are spaced apart along a longitudinal extent of the frame member.
It would have been obvious to one skilled in the art to construct the reinforcement assembly of Mendibourne et al., as modified, to be a plurality of individual reinforcements that are spaced apart along a longitudinal extent of the frame member as taught by Weber so as to reduce the cost and weight of the reinforced frame member which still providing reinforcement thereof.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above to claim 19 and further in view of Bock et al.

Bock et al. disclose a reinforcement system with a plurality of reinforcements 10 that are 
arranged back to back along a longitudinal extent of the frame member.  In this case a pillar as shown in Figure 5.
It would have been obvious to one skilled in the art to construct the reinforcement assembly of Mendibourne et al., as modified, to be a plurality of individual reinforcements which are arranged back to back along a longitudinal extent of the frame member as taught by Weber so as to provide the flexibility of fitting a desired number of identically manufactured reinforcements within a given frame member without having to manufacture different lengths of reinforcements for each frame member to be reinforced which would greatly increase manufacturing costs.


Allowable Subject Matter

Claims 27, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
3/20/21